Per Curiam:

“And now, to wit, this fourteenth day of February, A. D. 1903, the foregoing petition having been read, and it appearing to the Court that the said writ of levari facias in the said petition mentioned being No. 12 to the November Term, 1901, was duly issued and delivered to Samuel A. McDaniel, then Sheriff; and it further appearing that the said Samuel A. McDaniel, in pursuance of the directions of the said writ sold the lands and premises therein mentioned unto William S. Hilles, and that the said William S. Hilles has paid therefor; and it further appearing that the said Samuel A. McDaniel, then Sheriff, has executed and delivered unto the said William S. Hilles a deed of said lands and premises; and it further appearing that the said writ of levari facias has been lost.
“ It is thereupon ordered by the Court, That the Prothonotary of this Court do issue a substitute writ in lieu of, and to take the place of the one so lost as aforesaid.
“And it is further ordered, That the said Samuel A. McDaniel, late Sheriff, be permitted to make return thereon of the said sale as to the November Term, 1901, of this Court.”